DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 1/14/21 and the RCE filed on 2/4/21.
3.    Claims 1 – 6 and 14 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1, 4 – 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 4627620) and in view of Klinnert (US 20110148039) and further in view of Graepel (US 20060184260).
8.	Regarding claims 1 and 14, Yang discloses as best understood an apparatus (Fig. 1) for multi-player foot-race game (Col. 1, Ins. 8 - 10, “apparatus for training athletes in improving skills in reflex, speed and accuracy”: Fig. 17A shows the person running, where training meets the broad definition of game being a form of play or sport), the apparatus (Fig. 1) comprising: 
a plurality of base locations (Targets 8A, 8B and 8C; Fig. 1; col. 2, Ins. 27 - 30),
each of said plurality of base locations (targets 8A, 8B and 8C) including a light element (light emitting diode 18; Fig. 1 & 3; col. 3, Ins. 7 - 9), said light element (light emitting diode 18) capable of emitting a one-colored light (a lit light emitting diode 18 will have at least one color) in response to a command transmitted from a computer to each base location (electronic device 10; Fig. 1; col. 2, Ins. 27-30, 
each of said plurality of base locations (targets 8A, 8B and 8C) including a registering device (target rings 17A, 17B, 17C) for registering the arrival of a player (player shown in Fig. 1) to each of said plurality of base locations (targets 8A, 8B and 8C; Fig. 1 & 3; col. 2, Ins. 42-46, “The selected targets stay in selected condition until reset signals from the selected targets are received by the electronic control elements inside the electronic device 10. The reset signal from target 8A is generated when the target ring 17A is hit by the player1”) 
and a transmitter (optional transmitter/receiver 47) communicatively coupled to the registering device (target rings 17A, 17B, 17C) (electronic device 10; Fig. 1 & 3; col. 3, Ins. 15-27, “The supporting arm 16 elevates the target ring 17 to the right height for the player and controls the open and close conditions of the reset switch 22. The target ring 17 is the visual target for the player to hit on...The signal cable 20 transmits the selection and reset signals between the electronic device 10 and the target 8. The same function can be performed by optional antenna 48 and transmitter/receiver 47”);
the registering device of one of the plurality of base locations receiving an input registering arrival of a player at the one of the plurality of base locations after start of the multi-player game (i.e. the multi-player game described in col. 4, Ins. 55-59) and the transmitter of the one of the plurality of base locations transmitting player arrival information to the computer in response to receiving the input
said computer including a transmitter, a receiver, one or more processors, and a non-transitory computer readable medium storing a plurality of instructions, which when executed by the one or more processors to (Fig. 1 & 3; col. 2, Ins. 25 – 46 and col. 3, Ins. 23-27):
(a) start the multi-player game (Fig. 1 & 3; col. 2, Ins. 25 – 46 and col. 3, Ins. 23-27; col. 4, Ins. 55-59); 	
Yang fails to explicitly disclose:
wherein the light element is a light array;
said light array capable of emitting any one of a plurality of light colors on a colored light spectrum in response to commands transmitted from a computer to each base location;
 “
(a) “start the multi-player game” by transmitting first colored light instructions to each of the plurality of base locations, the first colored light instructions comprising instructions for each base location to emit a different light color from the plurality of light colors, each light color corresponding to a different sub-set of players from a set of players the start of the multi-player game causing the set of players to foot-race towards the plurality of base locations
(b) upon receipt of the player arrival information from one of the plurality of base locations, calculate point and rank placement information based upon received player arrival information and the light color emitted by the one of the plurality of base stations, the calculating comprising adding a predetermined point total to a point tally for the sub-set of players corresponding to the light color emitted by the one of the plurality of base stations;.
(c) upon receiving player arrival information from the that is first in time to register a player arrival, transmitting second colored light instructions to each of the base locations in the plurality; and, 
(d) repeating steps (b) and (c) for a predetermined game play time.
Klinnert teaches:
wherein the light element is a light array (paragraph 116);
said light array capable of emitting any one of a plurality of light colors (i.e. the plurality of colors described in paragraph 116)  on a colored light spectrum in response to commands transmitted from a computer (i.e. the control unit described in paragraph 38) to each base location (paragraphs 38 and 116; different colours of light may be emitted by different interactive units at different points throughout the sequence and Participant);

(a) start the multi-player game (i.e. a team race described in paragraph 124) by transmitting first colored light instructions to each of the plurality of base locations, the first colored light instructions comprising instructions for each base location to emit a different light color from the plurality of light colors (i.e. the plurality of light colors described in paragraph 116), each light color corresponding to a different sub-set of players from a set of players the start of the multi-player game causing the set of players to foot-race towards the plurality of base locations (paragraphs 116 and 124; The limitations of “each light color corresponding to a different sub-set of players from a set of players the start of the multi-player game causing the set of players to foot-race towards the plurality of base locations“ are considered intended use limitations because the gaming system taught by the combination of Yang and Klinnert is capable of performing the aforementioned limitations, further the aforementioned limitations does not have a direct tie to the structure)
(b) upon receipt of the player arrival information from one of the plurality of base locations (i.e. the locations associated with the remote units described in paragraph 38) , calculate gaming information (i.e. gaming information related to the team race described in paragraph 124)(paragraphs 38, 116 and 124);
(c) upon receiving player arrival information from the base location that is first in time to register a player arrival, transmitting second colored light instructions (i.e. second colored light instructions described in paragraphs 101 and 116) to each of the base locations in the plurality (paragraphs 100, 101, 116, 124 and 125); and, 
(d) repeating steps (b) and (c) for a predetermined game play time (i.e. the game play time for the team race described in paragraph 124) (paragraphs 110 – 112, 116, 124 and 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang in view of Klinnert to include the aforementioned method in order to achieve the predictable result of conducting sporting games designed to train the physical and/or mental abilities of one or more participants (as described by Klinnert, paragraph 2).
The combination of Yang and Klinnert fail to explicitly disclose the following limitations:
(b) upon receipt of the player arrival information from the one of the plurality of base locations, calculate point and rank placement information based upon received player arrival information and the light color emitted by the one of the plurality of base stations, the calculating comprising adding a predetermined point total to a point tally for the sub-set of players corresponding to the light color emitted by the one of the plurality of base stations;
Graepel teaches:
(b) upon receipt of the player arrival information from a gaming location (i.e. the one of the plurality of base locations), calculate point and rank placement information (i.e. the point and rank placement information described in paragraphs 167 and 168) based upon received player arrival information (i.e. and the light color emitted by the one of the plurality of base stations), the calculating comprising adding a predetermined point total to a point tally (i.e. the point tally for team A, B,C and D shown in FIG. 13) for the sub-set of players corresponding to a gaming condition (i.e. the gaming condition of the light color emitted by the one of the plurality of base stations) (paragraphs 167 and 168 and FIG. 13);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Klinnert in view of Graepel to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing point and rank information to the players).
9.	Regarding claim 4, Klinnert also teaches said base location is an upright light array (i.e. part 64) attached to a stake (i.e. part 54) (FIG. 2 and paragraph 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Klinnert to include the aforementioned method in order to achieve the predictable result 
10.	Regarding claim 5, Klinnert also teaches said upright light array registering device comprises a push-button (i.e. part 54 shown in FIG. 2) for registering the arrival of a player at the base location (FIG. 2; paragraphs 79, 100, 124; A first interactive unit then generates a sensory stimulus determined by the program, a coloured red light attached to the unit flashes accordingly. Participant A runs to that unit and presses the button on that unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Klinnert to include the aforementioned method in order to achieve the predictable result of conducting sporting games designed to train the physical and/or mental abilities of one or more participants (as described by Klinnert, paragraph 2).
12.	Regarding claim 6, Yang discloses the apparatus for playing a foot-race game as recited in claim 1, wherein said computer (electronic device 10) is selected from the group consisting of: a PC, a tablet, an iPad and a smart phone (Fig. 1 & 2 show the electronic device 10, which meets the broadest definition of a personal computer or a tablet as a device with a display, input means, and a controller/processor).
13.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 4627620) and in view of Klinnert (US 20110148039) and in view of Graepel (US 20060184260) and further in view of FOOTWALL (US WO 2013027064)
Regarding claim 2, the combination of Yang, Klinnert  and Graepel teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
said base location is a mat.
Footwall teaches that wherein a base location is a mat (pressure mat 30; Fig. 1,2 & 7; pg. 5, Ins. 15-18, “The invention also provides that the apparatus can comprise one or more pressure mats provided at one or more locations in the pitch area, the one or more pressure mats being operable to provide output, when a player is standing at a respective location, of the presence of a player at the respective location”; pg. 11, Ins. 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang ,Klinnert and Graepel with the teaching of Footwall for the purpose of providing sports training, thereby improving the individual player's abilities (Footwall; pg. 1, Ins. 4-6).
15.	Regarding claim 3, Footwall also teaches:
 	said mat registering device comprises a pressure indicator for indicating pressure exerted upon a top surface of said mat (pressure mat 30; pg. 11, Ins. 4-13, 'When a player stands on the pitch upper layer 86 over the pressure mat 30, the weight of the player causes the pressure mat to provide a low resistance through the pressure mat lead 90 to the main processor 42, and when the player does not stand on the pitch upper layer 86, the absence of the weight of the player causes the pressure mat to provide a high resistance through the pressure mat lead 90 to the main processor 42”; the resistance is the pressure indicator), 
the indication of pressure exerted corresponding to the arrival of a player (Fig. 1, 2 & 7; pg. 5, Ins. 15-18, “The invention also provides that the apparatus can comprise one or more pressure mats provided at one or more locations in the pitch area, the one or more pressure mats being operable to provide output, when a player is standing at a respective location, of the presence of a player at the respective location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Klinnert with the teaching of Footwall for the purpose of providing sports training, thereby improving the individual player's abilities (Footwall; pg. 1, Ins. 4-6).




Response to Arguments
13.	Applicant's arguments filed on 12/13/19 have been fully considered but they are not persuasive.
14.	Regarding claims 1 – 6 and 14, the applicant argues that the cited prior art fail to teach all the newly amended/newly added limitations (Remark, pages 6 - 8)
	
	The examiner agrees. However, the new rejection of Yang and Klinnert teach all the newly amended limitations of claims 1 – 6 and 14 (see rejection above for details).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elstein (US 4702475).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715